Citation Nr: 1015052	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, in the amount of $4,679.13 was validly 
created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to June 
2001.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008 at the Seattle, 
Washington RO.  A transcript of the hearing is of record. 

In September 2008, the Board remanded this matter for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the time of the September 2008 remand, the Board noted 
that on June 12, 2006, the Veteran was certified for full-
time attendance by his school, Central Washington University, 
for three quarters beginning September 20, 2006 and ending 
June 8, 2007.  It noted that on January 29, 2007, VA Form 22-
1999b was received stating that the Veteran withdrew from all 
courses prior to September 20, 2006 and his benefits were 
stopped.  The Board observed that the Veteran had certified 
his attendance for the period September 20, 2006 through 
January 31, 2007 and that VA had contacted the school via 
telephone and confirmed the Veteran did not attend for this 
period of time.

The Board further noted that at his May 2008 Travel Board 
hearing, the Veteran testified that he took two courses 
between January and March 2007, one at Central Washington 
University and one at Edmonds Community College.  The Board 
observed that the Veteran contended that while he received 
approximately $4,600 from the VA in a lump sum directly 
deposited to his account prior to June 2006, the overpayment 
should be offset by the two classes that he did take.

The Board noted that Edmonds Community College and the school 
certifying official (SCO) reported that the Veteran took a 
PCAPP course in the winter of 2007.  The SCO stated that this 
class was not approved for VA benefits.

The Board further noted that the Veteran indicated that the 
other class he took during this period from Central 
Washington University was an accounting class required by the 
Internal Revenue Service as a prerequisite for employment.  
The Board observed that the Veteran submitted a receipt in 
the amount of $769.58 for payment of the course; however, 
there was no evidence in the file that the Veteran 
successfully completed this course.

The Board indicated that since the amount of the overpayment 
might be affected with respect to whether the Veteran 
completed the accounting course from Central Washington 
University during the period in question, further development 
was needed.  The Board stated that the RO should contact 
Central Washington University to ascertain whether the 
Veteran completed the accounting class taken in the Winter 
quarter of 2007.

In a December 2008 memorandum, it was indicated that a call 
had been made to the certifying official at Central 
Washington University.  It was reported that the Veteran had 
graduated with an accounting degree in Spring 2006.  It was 
further noted that the Veteran never contacted the official 
for any new enrollments and that the Veteran had not applied 
for VA benefits through the certifying official.  There was 
no indication as to whether the Veteran completed the 
accounting class taken in the Winter quarter of 2007.  

In response to the February 2009 supplemental statement of 
the case, the Veteran, in a February 2009 letter, indicated 
that he had contacted the SCO in January 2007 to inform her 
that Advanced Accounting was required for employment 
purposes.  He noted that enrollment in the advanced calls 
started a few weeks later and that he had to pay with 
personal funds in the amount of $769.50.  He indicated that 
in January 2007, the SCO informed him by telephone that his 
request for use of VA funds for this class was denied due to 
his graduation in June 2006.  The Veteran stated that he 
immediately informed the SCO that he disagreed with her 
decision and would contact VA.  He indicated that the school 
report that he had never contacted the certifying official 
for enrollment in Advanced Accounting class was inaccurate.  

The Board notes that the basis for the prior remand was for a 
determination as to whether the Veteran completed the 
accounting class taken in the Winter quarter of 2007 at 
Central Washington University.  To date, there has been no 
determination as to whether the Veteran completed this class.  
A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In Stegall the Court held that "where . . . the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  Based upon the 
noncompliance with the prior Board remand request, the matter 
must again be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Central 
Washington University to ascertain 
whether the Veteran completed the 
accounting class taken in the Winter 
quarter of 2007.  

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

